Citation Nr: 0206398	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-10 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gum disease, to include 
as secondary to medication for a service connected seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran is in receipt of a combined 
schedular evaluation of 100 percent, effective from November 
24, 1996.

The veteran's representative has stated that, in the event 
that the Board does not grant direct or secondary service 
connection for gum disease, VA should consider a claim by the 
veteran of entitlement to service connection for periodontal 
disease for the purpose of outpatient dental treatment.  The 
veteran may file an application for such treatment at a VA 
Medical Center at any time.


FINDING OF FACT

By regulation, periodontal disease may be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.

CONCLUSION OF LAW

Service connection for gum disease is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.310, 3.381 (2001).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which he seeks. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability 
resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001).  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  Secondary service-connection 
may also be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder. 38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The veteran contends that he has developed periodontal 
(gum) disease as a result of taking the medication 
Dilantin for a service connected seizure disorder.

A regulation provides that periodontal disease will be 
considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2001).  See 38 C.F.R. § 3.381(a) (formerly numbered 
38 C.F.R. § 4.159) (2001).  As noted in the Introduction of 
this decision, the veteran may file an application for 
outpatient dental treatment with a VA Medical Center.  
However, the issue currently before the Board is entitlement 
to direct or secondary service connection for gum disease and 
the benefit which the veteran seeks is barred by regulation.  
Therefore, there is no basis on which the Board might grant 
entitlement to service connection for gum disease at this 
time.  See 38 C.F.R. § 3.381 (2001).


ORDER

Service connection for gum disease on a direct or secondary 
basis is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

